DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 5, and 16 are cancelled.
Claims 1-2, 4 and 6-15 are allowed.

Response to Arguments
Applicant’s arguments, see page 6, filed 09/27/2021, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Leclerc et al (US PUB 20190222913) discloses a headphone comprising: a headband: a sound emitter; a connector connecting the sound emitter to the headband and comprising a support for the sound emitter so that the sound emitter is rotatable in a predetermined rotation range comprising a reference position; a restoring portion configured to apply a restoring force on the sound emitter, the restoring force urging the sound emitter to return to the reference position.
claim 1: a switcher configured to switch a state in which the restoring force acts on the sound emitter and a state in which the restoring force does not act on the sound emitter, the support comprises: a connecting member connected to the sound emitter and engaged with a first end of the restoring portion; and a support member attached to the headband, the support member supporting the connecting member so that the connecting member is rotatable, the switcher comprises: a piece member engaged with a second end of the restoring portion; at least one restricting member configured to restrict a rotation of the piece member; and a drive member configured to move the restricting member to a restricting position at which the rotation of the piece member Is restricted and an allowing position at which the rotation of the piece member is allowed, the restricting member is movable along a radial direction of the piece member, and the piece member comprises an abutment portion to be in contact with the restricting member when the restricting member is located at the restricting position.

Claims 2, 4 and 6-15 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.